
	
		I
		112th CONGRESS
		2d Session
		H. R. 5705
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2012
			Mr. Reed (for himself
			 and Mr. Neal) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  modify the limitations on the deduction of interest by financial institutions
		  which hold tax-exempt bonds, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Bond Market Support Act of
			 2012.
		2.Permanent
			 modification of small issuer exception to tax-exempt interest expense
			 allocation rules for financial institutions
			(a)Permanent
			 increase in limitationSubparagraphs (C)(i), (D)(i), and
			 (D)(iii)(II) of section 265(b)(3) of the Internal Revenue Code of 1986 are each
			 amended by striking $10,000,000 and inserting
			 $30,000,000.
			(b)Permanent
			 modification of other special rulesParagraph (3) of section
			 265(b) of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 clauses (iv), (v), and (vi) of subparagraph (G) as clauses (ii), (iii), and
			 (iv) of such subparagraph, respectively, and
				(2)by striking so
			 much of subparagraph (G) as precedes such clauses and inserting the
			 following:
					
						(G)Qualified
				501(c)(3) bonds treated as issued by exempt
				organizationIn the case of a qualified 501(c)(3) bond (as
				defined in section 145), this paragraph shall be applied by treating the
				501(c)(3) organization for whose benefit such bond was issued as the
				issuer.
						(H)Special rule for
				qualified financings
							(i)In
				generalIn the case of a qualified financing issue—
								(I)subparagraph (F)
				shall not apply, and
								(II)any obligation
				issued as a part of such issue shall be treated as a qualified tax-exempt
				obligation if the requirements of this paragraph are met with respect to each
				qualified portion of the issue (determined by treating each qualified portion
				as a separate issue which is issued by the qualified borrower with respect to
				which such portion
				relates).
								.
				(c)Inflation
			 adjustmentParagraph (3) of section 265(b) of the Internal
			 Revenue Code of 1986, as amended by subsection (b), is amended by adding at the
			 end the following new subparagraph:
				
					(I)Inflation
				adjustmentIn the case of any
				calendar year after 2012, the $30,000,000 amounts contained in subparagraphs
				(C)(i), (D)(i), and (D)(iii)(II) shall each be increased by an amount equal
				to—
						(i)such dollar
				amount, multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for such calendar
				year, determined by substituting calendar year 2011 for
				calendar year 1992 in subparagraph (B) thereof.
						Any increase determined under the
				preceding sentence shall be rounded to the nearest multiple of
				$100,000..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
			
